Citation Nr: 0407404	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment of nonservice-connected disability 
pension benefits with special monthly pension.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  



This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2003 decision from the VA Regional 
Office (RO) in Houston, Texas.  


REMAND

In April 2001 the RO granted entitlement to nonservice-
connected disability pension benefits.  In a May 2001 
notification letter the RO notified the veteran that payment 
of nonservice-connected pension benefits was denied due to 
excessive income.  

The evidence includes an Improved Pension Eligibility 
Verification Report and a Medical Expense Report, which are 
dated in June 2002.  

In March 2003 the RO submitted another Improved Pension 
Eligibility Verification Report and a Medical Expense Report.  
This includes total unreimbursed medical expenses in the 
amount of $7,626.83 for 2002.  

In an April 2003 notification letter, the RO denied a claim 
for special monthly pension benefits.  The RO determined that 
the veteran's income, effective February 2001, exceeded the 
maximum annual disability pension limit, which was $12,186 
for a veteran with one dependent.  The RO considered $4,521 
in unreimbursed medical expenses from February 2001 to 
February 2002.  The RO determined that the veteran's income, 
effective February 2001, exceeded the maximum annual 
disability pension limit, which was $12,186 for a veteran 
with one dependent.  

The RO determined that the veteran's income, effective 
February 2002, exceeded the maximum annual disability pension 
limit, which was $12,516 for a veteran with one dependent.  
The RO considered $4,406.89 in unreimbursed medical expenses 
from February 2002 to February 2003.  The RO determined that 
the veteran's income, effective February 2002, exceeded the 
maximum annual disability pension limit, which was $12,516 
for a veteran with one dependent.  


The RO determined that it could only take into account the 
unreimbursed medical expenses for Medicare, which totaled 
$1,408.80 from February 2003 to February 2004.  The RO 
determined that the veteran's income, effective February 
2003, exceeded the maximum annual disability pension limit, 
which was $12,692 for a veteran with one dependent.  The RO 
also stated that his maximum income for VA purposes remained 
greater than his maximum annual pension rate even if aid and 
attendance was granted, which was $19,167.  

A review of the April 2003 notification letter shows that the 
RO has not considered the March 2003 Improved Pension 
Eligibility Verification Report and the Medical Expense 
Report, which included total unreimbursed medical expenses in 
the amount of $7,626.83 for 2002.  This evidence was not 
listed in the June 2003 statement of the case.  The veteran 
did not submit a waiver of initial consideration of this 
evidence by the RO.  In fact, in his July 2003 substantive 
appeal the veteran argues that the RO did not take this into 
account in rendering its decision.  

In July 2003 the RO awarded entitlement to special monthly 
pension based on the need for regular aid and attendance, 
effective February 19, 2003.  

In a November 17, 2003 letter the RO requested the veteran to 
submit a statement of unreimbursed medical expenses incurred 
subsequent to February 19, 2003.  The veteran has not 
responded to this letter.  Since the claim is being remanded 
he should be give another opportunity to submit this 
information.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  




Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent.  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate the claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of this notification must be 
incorporated into the claims file.

2.  The VBA AMC should request the 
veteran to submit a statement of 
unreimbursed medical expenses incurred 
subsequent to February 19, 2003.  

3.  The VBA AMC should consider the March 
2003 Improved Pension Eligibility 
Verification Report and the Medical 
Expense Report, which included total 
unreimbursed medical expenses in the 
amount of $7,626.83 for 2002, as well as 
any other evidence or information 
obtained or submitted since the June 2003 
statement of the case.  

4.  Thereafter, the VBA AMC should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


